Mount, J.
(dissenting) — In my opinion the act in question does not except the state college-, from its provisions. If that college- is an institution of • the state, which seems to' be decided by the majority, then it is expressly included within the provisions of the act. The regents have so construed the act, because they have complied with its provisions and have deposited more than $7,000 with the state treasurer. No moneys can be drawn from the state treasury except in pursuance of an appropriation. Const., art. 8, § 4. No such appropriation has been made in this case. The decision in this case sets aside both the act in question and also this provision of the constitution. If the state college is not included within the meaning of the act, then upon the same reasoning no state institution is included, and the act is rendered nugatory as to such institutions.
I think the writ should be denied, and therefore dissent.
Dunbar, J., concurs with Mount, J.